Citation Nr: 1520858	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-04 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972 and October 1974 to October 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in February 2015.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1. Throughout the claim period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.

2. Resolving doubt in favor of the Veteran, his service connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).
 
2. The criteria for a total disability rating based on individual unemployability due to service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  In light of the Board's grant of entitlement to TDIU below, further discussion regarding duties for this issue is not required.  

June 2008 and March 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in the May 2012 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Further, VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  Private treatment records have been obtained, to the extent possible.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA PTSD examination in July 2014.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered the Veteran's description and history of his symptoms, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The examination reports contain sufficient bases and findings for the Board to render a decision in this appeal.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

30 percent: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Analysis

The Veteran asserts entitlement to an initial disability rating in excess of 50 percent for PTSD.  

The Veteran testified during a February 2015 Board hearing regarding PTSD symptoms.  The Veteran had been suffering from PTSD for twenty years and was on medication.  The Veteran had panic attacks weekly, irritability, anger, short-term memory problems, difficulty getting along with other in a workplace and his home, depression, night sweats, nightmares, difficulty sleeping, poor focus and hypervigilance.  He had been married three times and his family did not communicate well with him and he was isolated from them.  He was currently married to his third wife.  His wife was understanding of his condition and his son and daughter were supportive.  A daughter did not have contact with him.  In 2009 he had a GAF score of 45 and he had not progressed from there.  He had a lack of motivation, fear of death and a feeling of hopelessness.  He noted tinnitus was severe.  The Veteran had trouble being around crowds or large numbers of people which was a problem over the years with work and contributed to panic attacks.  He was last employed as a taxi driver in 2008 and he had not worked since.  The Veteran was employed as a taxi driver for ten years.  The Veteran was robbed several times and had a lot of fear.  He stopped working as a taxi driver due to the incidents and tinnitus.  He was having a problem hearing and almost had pretty serious accidents.  Other taxicabs told him it would probably be best if he gave it up because he wasn't able to handle it.  Tinnitus made his PTSD and depression symptoms worse.  

The Veteran was afforded a VA examination in July 2014.  The Veteran had a diagnosis of PTSD and the Veteran's level of impairment was best described as occupational and social impairment with reduced reliability and productivity.  The Veteran's parents were deceased and he was distant from his five siblings and three children.  He was in his third marriage of fifteen years and described his relationship as "not very good."  He indicated his social support was limited.  The Veteran had not worked in the past seven years and was most recently employed part time as a taxi driver for more than ten years.  Fear was a problem on the job because he was startled by noises and people and had a fear of being robbed.  The Veteran was robbed three or four times as a cab driver.  Ultimately, he reported that he had to leave his job due to his hearing and mental impairments.  He reported noises would trigger his tinnitus and he became distracted while driving.  Prior to his job as a taxi driver her worked odd jobs (dishwashing, construction, etc.).  The Veteran reported he was usually let go because he was no longer needed on the job.   He spent his days in his room or walking in the woods.  The Veteran took medication for his condition and had attended several counseling sessions two or three years ago but it caused him distress by being reminded of Vietnam.  The Veteran was hospitalized in Vietnam due to combat stress and has not been hospitalized since that time.  The Veteran filed for bankruptcy approximately five years prior.  Symptoms included nightmares at least three times per week and feeling anxious around crowds and loud noises.  Tinnitus was triggered by loud noises.   The VA examiner found it was likely the Veteran's reported symptoms of anxiety, irritability, and tinnitus would impair his ability to concentrate, interact effectively with others and adapt to changes/stress on the job.  

PTSD symptoms included recurrent distressing dreams in which the content and/or effect of the dream were related to the traumatic event, persistent avoidance of stimuli associated with the traumatic event including distressing memories, thoughts, feelings and external reminders, avoidance or efforts to avoid external reminders, a persistent negative emotional state, markedly diminished interest or participation in significant events, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, exaggerated startle response and sleep disturbance.  Symptoms lasted more than one month and the PTSD symptoms caused clinically significant distress or impairment in social, occupational and other important areas of functioning.  Other symptoms included anxiety, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran testified at a DRO hearing in May 2014.  The Veteran reported he had more frequent nightmares than the time of his last evaluation which occurred several times per week.  Crowds were a problem and he avoided them.   He felt people were following him and wanted to attack him.  He did not have any friends.  He got angry so he tried to stay away from people as much as he could.  He thought about hurting himself at times but he dismissed the thoughts because of his children.  His job as a taxi driver was too much because of crowds and noise.  On a typical day he stayed to himself.  Short-term memory was a problem.  

The Veteran was afforded a VA PTSD examination in July 2013.  PTSD symptoms included re-experiencing the traumatic event through recurrent and distressing recollections of the event including images, thoughts or perceptions, recurrent distressing dreams of the event, physiological reactivity to exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event; persistent avoidance of stimuli associated with the traumatic event including, thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that arose recollections of the trauma and a restricted range of affect; and persistent symptoms of increased arousal as indicated by difficulty falling or staying asleep, difficulty concentrating  and hypervigilance.  The duration of the symptoms lasted more than one month and the PTSD symptoms caused clinically significant distress or impairment in social, occupational and other important areas of functioning.  Other symptoms included a depressed mood, suspiciousness and panic attacks which occurred weekly or less often, chronic sleep impairment, flattened affect, flashbacks, and disturbances in motivation and mood.   The Veteran had three children and noted he would like to be closer to them.  The Veteran had not been violent, suicidal or homicidal.  The Veteran could not remember the last time he received mental health treatment and that it reminded him too much of the bad situations in Vietnam.  The VA examiner found the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

A contract VA psychiatric examination was conducted in April 2009.  The Veteran reported he was diagnosed with depression right after Vietnam and had been struggling "all these years."   He had a number of separations (5 or 6) with his current wife.  He had a problem with short-term memories and getting along with people.  He was depressed and angry and did not know what it was until recently.  He had a lot of nightmares of Vietnam which resulted in a lot of sleepless nights.  He described symptoms of a depressed mood, nightmares, difficulty sleeping, night sweats, short-term memory difficulty, anger, irritability, poor focus, hypervigilance and suspicious and paranoid thoughts.   Symptoms were constant and he reported they affected his total daily functioning due to difficulty getting along with others.   He stated he did not have any friends.  Trouble sleeping occurred for thirty seven years and he described it as night sweats, nightmares, bad dreams and difficulty sleeping.  He reported the relationship with his four siblings was "not too good" and his relationship with his current spouse was described as "strained."  The relationship with two of his children was described as them being "tolerant" and that they understood that he had a problem.  A daughter from a previous marriage had no relationship with him.  The Veteran had been on medication for one year with a good response and no side effects.  He had not received psychotherapy within the year prior to the examination.  He had not been hospitalized or required any emergency room visits for psychiatric reasons.  He was charged for domestic violence in the 1980s which resulted in jail for three months.  The Veteran had relationship problems and no interest in activities.  The Veteran stayed to himself.  He was self-employed as a cab driver.  The traumatic event was re-experienced through persistent, recurrent recollections of the event which occurred daily.  There was a persistent, recurrent distressing dream of the event and he experienced distressing dreams about Vietnam.  There was a persistent feeling as if the traumatic event were recurring.  For example, sometimes he thought that he was driving in a jeep in Vietnam and when he was watching television, for a minute, he thought he was in Vietnam but would realize it was coverage of the current war.  There was persistent, intense distress at exposure to similar events such as when he saw Vietnamese people, military movies and war coverage.  There was persistent, physiological reactivity to cues that symbolized an aspect of the event.  He stated he experienced muscle tension and increased respiration and heart rate.  The Veteran abused alcohol to suppress depression in the 1980s but was no longer abusing substances.  The consequences of the substance use were failed marriages.  The Veteran was noted to be a reliable historian.  

Upon mental status examination, orientation was within normal limits.  Appearance, hygiene and behavior were appropriate.  The Veteran maintained good eye contact during the exam.  Affect and mood showed a disturbance of motivation and mood.   Affect and mood exam indicated a depressed mood which occurred near continuously and did not affect the ability to function independently.  Depression did not affect the Veteran's ability to function independently though he felt depressed daily.  He found that depression was compounded by his physical problems.  Communication and speech was within normal limits.  There was impaired attention and/or focus.  Panic attacks were present and occurred less than once per week.  The attacks involved anxiety, chest pains, difficulty breathing and sweating. There were signs of suspiciousness such as not trusting anyone and feeling uncomfortable in a crowd of people.  There was no reported history of delusions or hallucinations nor were there any delusions or hallucinations at the time of the examination.  Obsessional rituals were absent.  Thought processes were appropriate and the Veteran was able to read and understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired and the degree was mild.  The Veteran forgot names, directions, and recent events.  Suicidal ideation was present and occurred from time to time.  He stated that the ideation sometimes lingered and sometimes didn't.   He did not like pain and sometimes he thought it was the easy way out.  Homicidal ideation was absent.  There were behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD and were described as angry, irritable, depressed, social isolation, interpersonal problems, nightmares, panic attacks, night sweats, hypervigilance, paranoid thoughts, and sleep difficulties.  The diagnosis was PTSD, major depressive disorder and alcohol dependence in full remission.  Major depressive disorder was not a natural progression from PTSD and the symptoms could be delineated though a lot of symptoms overlapped (depressed mood, thoughts of death, apathy, lack of motivation, anger, irritability, and poor appetite, feelings of hopelessness, isolation, insomnia and poor concentration).  The GAF score assigned was 45.   

The VA contract examiner summarized that mentally the Veteran did not have difficulty performing activities of daily living.  He had difficulty establishing and maintaining effective work/school and social relationships because he had no friends and had ongoing relationship difficulties with his wife.  The examiner noted that the Veteran was in his third marriage.  He had difficulty maintaining an effective family role function because he did not sufficiently fulfill his role as a father and husband.  He was unable to perform recreational or leisurely pursuits because of significant depression as well as health difficulties.   He had constant interference with physical health.  He had no difficulty understanding commands.  The Veteran did not appear to pose any threat of danger or injury to self or others.  In addition to non-service connected physical limitations such as difficulty standing and walking for prolonged periods, the Veteran's depressive and PTSD symptoms resulted in him not being a good candidate for employment, particularly given his anger problems and difficulty getting along with others.

The Veteran was afforded a VA contract examination in October 2008.  The Veteran reported symptoms of depression, irritability, paranoia, nightmares and sleep problems.  Symptoms occurred when he thought about the traumatic event with each occurrence lasting 10 minutes.  The Veteran reported trouble sleeping for twenty to thirty years described as a problem staying asleep.  The Veteran had received psychotherapy for his mental condition as often as three times per year and the response was somewhat helpful.  He had not been hospitalized nor had emergency room visits for psychiatric problems.  The highest level of education received was 12th grade.  The Veteran reported a good relationship with his spouse, four siblings, children, coworkers and supervisor.  He had been employed as a taxi driver periodically for 20 years.  There had not been any major social function or daily activities since he developed his mental condition.  He had not lost any time from work.  The traumatic event was re-experienced through intense distress at exposure to similar events, described as when he thought about the event which happened occasionally; avoidance of stimuli associated with the trauma, occasionally; and  persistent markedly diminished interest or participation in significant activities, an example was that he quit his job after a few years with no reason due to losing interest in the job; and symptoms of increased arousal such as difficulty falling or staying asleep, occasionally and the difficulty was being unable to maintain sleep.  

Upon mental status examination, the Veteran was not a reliable historian due to exaggeration.  Orientation was within normal limits.  Appearance, hygiene and behavior were appropriate.  Good eye contact was maintained during the examination.  Affect, mood, speech and communication were normal.  Concentration was within normal limits.  There were no panic attacks.  There was no history of delusions or hallucinations nor were there any at the time of the examination.  There were no obsessional rituals, suicidal or homicidal ideations.  Thought process was appropriate, judgement was not impaired, abstract thinking was normal and memory was within normal limits.  The diagnosis was PTSD with substance abuse (alcohol dependence) in remission.  The VA examiner summarized that the effect of PTSD symptoms on the Veteran's employment and overall quality of life was "none."  Psychiatric symptoms were controlled by continuous medication.  The Veteran had no difficulty understanding commands and did not appear to pose a threat of danger or injury to self or others.  A GAF score of 80 was assigned.

VA treatment records reflect ongoing treatment for depression and prolonged PTSD.  

The Veteran's wife submitted a statement reporting that the Veteran suffered from anger issues, severe mood swings and sleepless nights.  In addition, she reported he was unable to function normally which was a continuous source of problems to the marriage. See e.g., statements dated July 18, 2008 and March 24, 2009.  

Analysis

The Board has considered the VA treatment records, VA examination reports, and private treatment records as well as lay statements from the Veteran regarding the impact of his PTSD on his occupational and social impairment.  The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Symptoms which support the Veteran's 70 percent rating include, but are not limited to, occupational and social impairment with deficiencies in most areas such as work and family relations, nightmares, chronic sleep impairment, anxiety, flashbacks, depression, social isolation, irritability, suicidal ideation (with no plan or attempt), markedly diminished participation in activities, hypervigilance, short-term memory loss, difficulty in adapting to stressful circumstances (including work or a work-like setting), and the inability to establish and maintain effective relationships.  

In arriving at the determination above the Board has considered the GAF scores assigned.  However, the scores do not support a disability picture associated with a higher, 100 percent rating.  

The Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  While the Veteran has great difficulties with social relationships, the record does not demonstrate total social impairment.  The Veteran has remained married to his third wife for over fifteen years and has two supportive children.  Moreover, the record does not contain evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations.  There is no evidence of grossly inappropriate behavior.  The Board notes that the Veteran has had suicidal ideation.  However, there has been no indication the Veteran has been a persistent danger of hurting self or others.  The Veteran did not have intermittent inabilities to perform activities of daily living (including maintenance of minimal personal hygiene).  Likewise, the Veteran has not been disorientated to time or place or displayed memory loss for names of close relatives, own occupation, or own name.  Overall, the constellation of symptoms associated with the Veteran's PTSD does not correspond to the assignment of a 100 percent disability rating.

Extraschedular consideration

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports occupational and social impairment with deficiencies in most areas such as work and family relations, nightmares, chronic sleep impairment, anxiety, flashbacks, depression, social isolation, irritability, suicidal ideation (with no plan or attempt), markedly diminished participation in activities, hypervigilance, short-term memory loss, difficulty in adapting to stressful circumstances (including work or a work-like setting), and the inability to establish and maintain effective relationships, all resulting in deficiencies in most areas.  As discussed above, the 70 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


TDIU 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. Id.

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Analysis

The Veteran claims that his service connected disabilities, specifically PTSD, hearing loss and tinnitus, has rendered him unable to secure and follow a substantially gainful occupation.  

The Veteran is currently in receipt of service connection for PTSD, rated 70 percent; bilateral hearing loss disability, rated as noncompensable and; tinnitus, rated as 10 percent.  His combined evaluation of meets the threshold requirements for consideration of a schedular TDIU.

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Resolving doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

The Board notes the Veteran is currently unemployed and has been since approximately 2008.  He was previously a taxi-cab driver for at least ten years.  Prior to being a taxi driver he had odd jobs over the years but had no other long-term work.  See February 2015 Board hearing transcript, pg. 5-6, 8.

The Veteran testified in a February 2015 Board hearing that he was unable to work.  The Veteran had trouble being around crowds or large numbers of people which was a problem over the years with work and contributed to panic attacks.  Crowds caused panic attacks which were described as a fear that someone was watching him and he heard voices that said confrontational things such as "this guy doesn't like you."  During employment as a taxi driver he was robbed a few times and his symptoms of PTSD made it hard.  He had a lot of fear.  Other taxi drivers told him it would probably be best if he gave up taxi driving because he wasn't able to handle it.  Tinnitus and hearing loss was a factor in stopping work because he almost had some pretty serious accidents.  

A July 2014 VA PTSD examiner noted that it was likely that the Veteran's reported symptoms of anxiety, irritability, and tinnitus would impair his ability to concentrate, interact effectively with others and adapt to changes or stress on the job.  

In a June 2014 VA audiological examination the Veteran reported the effect of tinnitus was that he had extreme pain in the left ear, stress, depression and he could not concentrate or sleep and was tired all the time.  

The Veteran testified at a DRO hearing in May 2014 that he did not work.  His job as a taxi driver was too much because of crowds and noise.  

A July 2013 PTSD examination indicated the Veteran had occupational impairment with reduced reliability and productivity.  The Veteran reported he worked as a taxi driver for 20 years "off and on."   The Veteran's highest level of education was reported as 11th grade.  

A November 2011 VA contract audiological examination found the effect on the Veteran's usual occupation was difficulty hearing and understanding conversation, especially in the presence of background noise.  The effect of the condition on daily activities was a need for increased volume to hear conversational speech and the effect of increased fatigue from difficulty hearing.   The hearing loss and tinnitus was further detailed to impact ordinary conditions of ordinary life, including his ability to work from difficulty sleeping, hearing over the phone and difficulty localizing the source of a sound.  

The April 2009 VA psychiatric examiner addressed the functional impairment caused by the established diagnoses and the effect of the impairment on the Veteran's ability to perform physical and sedentary activities of employment.  In addition to noted non-service connected physical limitations, the Veteran's depressive and PTSD symptoms resulted in him not being a good candidate for employment, particularly "given his anger problems and difficulty getting along with others." 

The Veteran submitted a statement that he worked thirty hours weekly at a family owned and operated restaurant four to six hours daily.  He helped with taking orders, telephone answering and paperwork but did not receive salary or benefits.  See statement received July 27, 2009.  

During an October 2008 VA psychiatric examination the Veteran reported he quit his jobs after a few years with no reason due to losing an interest in his job.  However, the effect of PTSD symptoms on employment and overall quality of life was indicated as none by the VA examiner.  The Veteran did not have difficulty performing activities of daily living and he had no difficulty understanding commands.  The Veteran's highest level of education was reported as 12th grade.  

Multiple buddy statements were submitted in support of the Veteran's claim including those from his wife, brother, supervisor, coworkers and neighbor regarding issues such as the Veteran's symptoms, predominately involving hearing loss and tinnitus, and work performance.  The Veteran's wife detailed the Veteran was tired and he had a problem hearing in his left ear.  It was communicated that the Veteran had a hearing problem and could not tolerate loud noises which made him incapable of working.  It was difficult to have conversations with the Veteran due to difficulty hearing.  Co-workers reported that it would be dangerous for the Veteran to continue driving a cab.  The Veteran's cab company supervisor reported the Veteran was constantly making dispatchers repeat themselves, even when in close contact.  See e.g., multiple buddy statements received October 20, 2011, October 25, 2011 and April 8, 2014.  

Considering the opinions of the VA examiners above and the cumulative effect of all of the Veteran's service-connected disabilities, the Board finds that the evidence is in equipose as to whether the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.  Accordingly, having resolved doubt in favor of the Veteran, a TDIU is warranted.


ORDER

Entitlement to an initial rating of 70 percent, but no more, for PTSD, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


